Certification of the Law by
Chief Justice STEPHENS.
Pursuant to CR 76.37(10) the Commonwealth requested that this Court certify the law in order to determine whether the trial court properly directed a verdict on the grounds that the conviction of the lesser included charge would merge into the conviction of the more serious offense at the same trial.
Appellant was indicted on charges of Wanton Endangerment (KRS 508.060) and Ter-roristic Threatening (KRS 508.080). The charges stem from an incident on July 1, 1993. That evening appellant was sitting in his car, parked in the parking lot of Service Merchandise. Also present in the parking lot were three undercover police officers, Detective Mahaffey and two others. They were waiting for additional money to be delivered in connection with their undercover activities. Approximately 30 minutes after appellant arrived in the parking lot, Detective Mahaffey walked toward appellant’s car on his way to the MacDonald’s next door. Detective Ma-haffey testified that initially the appellant verbally threatened him, then appellant removed a tire iron from his trunk and threatened him physically. Appellant testified that he was apprehensive about the man walking across the dark parking lot toward his car. When the detective came closer appellant got out of his car and asked what the detective wanted. Appellant then testified that Detective Mahaffey reached into his pocket which caused appellant to believe he was reaching for a weapon. At this time appellant reached into his trunk for the tire iron. Appellant denied swinging the iron at Detective Mahaf-fey. When the other officers identified *763themselves, appellant immediately surrendered. Appellant was arrested at this time. Subsequently, appellant was indicted on one count of First Degree Wanton Endangerment and one count of Terroristic Threatening.
Appellant’s trial began on March 1, 1994. At the conclusion of the Commonwealth’s case, appellant moved for a directed verdict of acquittal on the Wanton Endangerment charge. This motion was denied. At the conclusion of all evidence, appellant moved for a directed verdict of acquittal on both the Wanton Endangerment and the Terroristic Threatening charges. The trial court judge granted a directed verdict on the Terroristic Threatening charge. The trial judge based the decision upon the idea that the lesser charge merged into the greater offense and that double jeopardy principles required a directed verdict on one of the charges. We believe this was in error. Both charges should have gone to the jury. The jury should have been instructed on First Degree Wanton Endangerment and, in the alternative, Terroristic Threatening as a lesser included offense.
It is well settled that Terroristic Threatening is a lesser included offense of Wanton Endangerment. Watson v. Commonwealth, Ky., 579 S.W.2d 108 (1979). Further, a defendant cannot be convicted of both charges when they concern the same victim, as in this case. Id. A defendant is entitled to an instruction on a lesser included offense when “a reasonable juror could entertain reasonable doubt of the defendant’s guilt on the greater charge, but believe beyond a reasonable doubt that the defendant is guilty of the lesser offense.” Skinner v. Commonwealth, Ky., 864 S.W.2d 290, 298 (1993).
In this case it would be reasonable for a juror to believe that appellant verbally, but not physically, threatened the detective. Consequently, it would be “reasonable” to have a “reasonable doubt” as to whether appellant committed first degree Wanton Endangerment and still find him guilty of the lesser charge of terroristic threatening. Appellant was therefore entitled to the instruction on Terroristic Threatening as a lesser included charge of Wanton Endangerment.
The proper procedure in this instance is for the trial judge to send both the Wanton Endangerment and the Terroristic Threatening charges to the jury with the proper instructions. When instructing on lesser and greater charges the instructions usually begin with the refrain “[i]f you do not find the defendant guilty under” another instruction then you may find the defendant guilty under this instruction. See, 1 Cooper Kentucky Instruotions to Juries (Criminal). When given proper instructions, it is clear to the jury that the defendant cannot be convicted of more than one of the proffered charges. It is therefore unnecessary for this court to reach the double jeopardy issue raised by the Commonwealth.
FUQUA, LAMBERT, LEIBSON, REYNOLDS and STUMBO, JJ., concur.
WINTERSHEIMER, J., dissents in a separate dissenting opinion.